Case 2:20-cv-00190-LEW Document 7-1 Filed 08/03/20 Page 1 of 2                     PageID #: 51



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


 MARC SPARKS, on behalf of himself              )
 and those similarly situated,                  )
                                                )
                      Plaintiffs,               )
                                                )
                                                       Civil No. 2:20-CV-00190-LEW
                v.                              )
                                                )
 JANET MILLS, et al.,                           )
                                                )
                       Defendants.              )



                         DECLARATION OF SUZAN MCKECHNIE

       1.      I am currently employed as the Director of Benefits Services for the Maine

Department of Labor, Bureau of Unemployment Compensation. I have held that position since

February 26, 2018.

       2.      In my position as Director of Benefits Services, I am familiar with the operations

of the Bureau and the laws and rules governing unemployment compensation.

       3.      On or about July 13, 2020, the Bureau mailed redeterminations of benefits in the

form of Deputy’s Decisions covering various periods in 2020 to 73 individuals currently or

formerly incarcerated in a correctional facility operated by the Maine Department of Corrections,

including Marc Sparks. A true and correct copy of the Deputy’s Decision mailed to Marc Sparks

on July 13, 2020, is attached as Exhibit 1.

       4.      On or about July 20, 2020, the Bureau mailed revised redeterminations to a

number of the 73 individuals, including Mr. Sparks, to correct the application dates of the

previously issued redeterminations. A true and correct copy of the revised Deputy’s Decision

mailed to Marc Sparks on July 20, 2020, is attached as Exhibit 2.
Case 2:20-cv-00190-LEW Document 7-1 Filed 08/03/20 Page 2 of 2                      PageID #: 52



       5.      Each decision that was mailed, including those mailed to Sparks, contains a right

to appeal to the Maine Department of Labor’s Division of Administrative Hearings within 15

days of mailing, pursuant to the Employment Security Law and the Rules of Practice Governing

Adjudicatory Proceedings issued by the Maine Unemployment Insurance Commission (“Rules”).

       6.      Following a timely appeal of the Deputy’s Decision, the Division of

Administrative Hearings will schedule a hearing and provide notice to the claimant. The hearing

before the Division of Administrative Hearings is the first step in the appeal process outlined in

the Employment Security Law and the Rules.


                     DECLARATION PURSUANT TO 28 U.S.C. § 1746

       In accordance with 28 U.S.C. § 1746, Suzan McKechnie declares under penalty of
perjury that the representations made in this Declaration are true.


DATED: July 29, 2020

                                              /s/ Suzan McKechnie
                                              Suzan McKechnie




                                                 2
